           Case 2:18-cv-01543-RAJ Document 47 Filed 12/07/18 Page 1 of 12




 1
 2
 3
 4

 5
 6
 7                          UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF WASHINGTON AT SEATTLE
 8
     BOMBARDIER INC.,                            No. 2:18-cv-01543-RAJ
 9
                         Plaintiff,              BOMBARDIER'S BRIEF
10                                               SETTING FORTH ITS
                 v.
                                                 POSITIONS OUTLINED IN
11
     MITSUBISHI AIRCRAFT CORPORATION,            STIPULATED MOTION FOR
12   MITSUBISHI AIRCRAFT CORPORATION             SCHEDULING CONFERENCE
     AMERICA INC., AEROSPACE TESTING
13
     ENGINEERING & CERTIFICATION INC.,
14   MICHEL KORWIN-SZYMANOWSKI,
     LAURUS BASSON, MARC-ANTOINE
15   DELARCHE, CINDY DORNÉVAL, KEITH
     AYRE, AND JOHN AND/OR JANE DOES 1-
16   88,
17                       Defendants.
18
19
20
21
22

23
24
25
26
27

     BOMBARDIER'S BRIEF RE: POSITION IN
     STIPULATED MOTION FOR SCHEDULING
     CONFERENCE (2:18-cv-01543-RAJ) - i
            Case 2:18-cv-01543-RAJ Document 47 Filed 12/07/18 Page 2 of 12




 1          Pursuant to this Court’s Minute Order of November 30, 2018 (Dkt. No. 45, “Minute

 2   Order”) denying the parties’ Stipulated Motion for a Scheduling Conference (Dkt No. 44,

 3   “Stipulated Motion”), Plaintiff Bombardier Inc. (“Bombardier”) hereby submits this Brief

 4   Setting Forth Its Positions Outlined in Stipulated Motion for Scheduling Conference

 5   (“Brief”).

 6          I.     INTRODUCTION AND RELEVANT BACKGROUND

 7          Despite the nascent nature of this litigation, a number of issues have already arisen

 8   that warrant the Court’s attention at its earliest opportunity.     On October 19, 2018,

 9   Bombardier initiated this action against Defendants Mitsubishi Aircraft Corporation

10   (“MITAC Japan”), Mitsubishi Aircraft Corporation America Inc. (“MITAC America”),

11   Aerospace Testing Engineering & Certification Inc. (“AeroTEC”) (collectively, the

12   “Corporate Defendants”), as well as against Mr. Michel Korwin-Szymanowski, Mr. Laurus

13   Basson, Mr. Marc-Antoine Delarche, Ms. Cindy Dornéval, and Mr. Keith Ayre (collectively,

14   the “Individual Defendants”) in part to prevent the continued misappropriation and misuse of

15   Bombardier’s trade secret information pertaining to aircraft certification: a highly complex

16   multibillion dollar endeavor that the Corporate Defendants—until recently—have been

17   pursuing futilely for years. (See Verified Complaint, Dkt. No. 1, at ¶¶ 35-48.) Beginning in

18   2008, MITAC Japan began its efforts to build, certify, and deliver Japan’s first commercial

19   aircraft in over 50 years, the Mitsubishi Regional Jet (“MRJ”). It subsequently formed

20   MITAC America, partnered with AeroTEC, and enlisted the help of several third-party

21   experts to accomplish this goal, but these efforts proved unsuccessful. (Id.) Beginning in

22   2016, the Corporate Defendants began a targeted campaign to lure and hire Bombardier

23   employees to work on their MRJ project (id. at ¶¶ 49-51), which itself is not the problem

24   warranting the Court’s attention now.       The urgent issue is that several now-former

25   Bombardier employees absconded with Bombardier trade secret information before their

26   departure (id. at ¶¶ 59-68), and relatively recent publicly available information makes clear

27

     BOMBARDIER'S BRIEF RE: POSITION IN
     STIPULATED MOTION FOR SCHEDULING
     CONFERENCE (2:18-cv-01543-RAJ) - 1
            Case 2:18-cv-01543-RAJ Document 47 Filed 12/07/18 Page 3 of 12




 1   that the Corporate Defendants are relying on this information to certify the MRJ (Motion for

 2   Preliminary Injunction, Dkt. No. 4 (“Motion”), at 22).

 3          In the several months preceding this suit, Bombardier in good faith had engaged in

 4   extensive pre-filing discussions with MITAC Japan, MITAC America, and their corporate

 5   parent Mitsubishi Heavy Industries (see MITAC America Corporate Disclosure Statement,

 6   Dkt. No. 24) with the hope of avoiding the need for litigation. (See Verified Complaint, Dkt.

 7   No. 1, at ¶¶ 54-58.) When it became clear that further discussions would be unproductive,

 8   and particularly because Bombardier could no longer endure the continuing and increasingly

 9   substantial and imminent harm resulting from Defendants’ trade secret misappropriation, it

10   filed suit. And because exigencies required it, Bombardier filed its Motion concomitantly

11   with its Verified Complaint. (Dkt Nos. 1, 4.)

12          Pursuing injunctive relief against the Defendants has proved challenging for a number

13   of reasons. First, not all of the named Defendants reside in the United States. Prior to filing,

14   Bombardier was aware that Defendants MITAC Japan and Mr. Ayre were located in Japan,

15   and absent waiver of service, service of the Complaint and Motion would take months. For

16   this reason, Bombardier’s Motion does not seek to enjoin MITAC Japan and Mr. Ayre at this

17   time, but instead has informed the Court that Bombardier will “seek on the same substantive

18   grounds the same injunctive relief against [them]” once service is complete. (Motion, Dkt.

19   No. 4, at 1, n.1.) Second, Bombardier learned, only after attempting to serve Defendant

20   Delarche at his (now-previous) place of employment at AeroTEC, that he was recently

21   transferred overseas to MITAC Japan and now lives in Japan. Third, because Bombardier

22   seeks injunctive relief based on trade secret misappropriation, its Motion required Bombardier

23   “to disclose and describe the confidential and proprietary documents and information

24   comprising the trade secrets at issue,” thereby necessitating a motion to file under seal and

25   requiring Bombardier to withhold service of Bombardier’s trade secrets until “Defendants’

26   counsel appears in this case and agrees to treat [them] as ‘Highly Confidential – Attorneys’

27   Eyes Only.” (Bombardier Inc.’s Motion to Seal Exhibits A-J to the Declaration of Daniel

     BOMBARDIER'S BRIEF RE: POSITION IN
     STIPULATED MOTION FOR SCHEDULING
     CONFERENCE (2:18-cv-01543-RAJ) - 2
            Case 2:18-cv-01543-RAJ Document 47 Filed 12/07/18 Page 4 of 12




 1   Burns and Exhibit A to the Declaration of David Tidd in Support of Its Motion for a

 2   Preliminary Injunction, Dkt. No. 3 (“Motion to Seal”), at 2, 3.)      Fourth, despite being

 3   represented during pre-filing negotiations by the same counsel now appearing only on behalf

 4   of MITAC America, MITAC Japan has repeatedly refused to waive service under the Hague

 5   Convention. Fifth, counsel for MITAC America, AeroTEC, Ms. Dornéval, Mr. Basson, and

 6   Mr. Korwin-Szymanowksi (collectively, “the Served Defendants”) believe that Bombardier’s

 7   Motion for Preliminary Injunction requires a two-day evidentiary hearing before the Court

 8   can properly and fairly adjudicate Bombardier’s request.

 9          The third and fourth facts identified above have particular significance to the issues

10   now being presented to the Court. Since counsel for the Served Defendants made their

11   respective notices of appearance in this matter on October 26, 2018, Bombardier had been

12   trying to serve counsel with copies of the documents filed under seal under terms that would

13   preserve and protect the sensitive nature of those documents. In protracted discussions among

14   counsel lasting weeks, counsel for MITAC America initially refused to accept service until

15   Bombardier would agree to allow access to those documents for no less than 15 in-house

16   counsel. MITAC America subsequently reduced its request to eight in-house counsel, then

17   stood firm on six.

18          Bombardier then learned through these discussions that MITAC America’s “in-house”

19   counsel were actually employed by non-party Mitsubishi Heavy Industries, that they

20   functioned as “in-house” counsel for both MITAC America and MITAC Japan, and that

21   MITAC Japan would therefore have access to Bombardier’s trade secret information before

22   ever having to appear in this case.     Upon learning this information, Bombardier again

23   requested if MITAC Japan would waive service under the Hague Convention. MITAC Japan

24   again refused. Because of the pressing need to serve the documents so that its Motion for

25   Preliminary Injunction could finally be fully briefed, Bombardier capitulated to MITAC

26   America’s “in-house” counsel demand.

27

     BOMBARDIER'S BRIEF RE: POSITION IN
     STIPULATED MOTION FOR SCHEDULING
     CONFERENCE (2:18-cv-01543-RAJ) - 3
            Case 2:18-cv-01543-RAJ Document 47 Filed 12/07/18 Page 5 of 12




 1          During these same discussions, counsel for AeroTEC, Ms. Dornéval, Mr. Basson, and

 2   Mr. Korwin-Szymanowksi (collectively, the “AeroTEC Defendants”) initially refused service

 3   of the documents unless Individual Defendants Dornéval and Basson were allowed to view

 4   without restriction the trade secret documents each was alleged to have misappropriated.

 5   Bombardier countered by proposing restrictions in various forms that would adequately

 6   safeguard against further misuse of the documents, but the AeroTEC Defendants re-countered

 7   with looser restrictions.     On December 6, 2018, Bombardier and the Served Defendants

 8   finally reached terms for an Interim Protective Agreement (“Interim Agreement”) that would

 9   govern the care of Bombardier’s trade secrets for purposes of the Motion. Within minutes

10   after execution of the Interim Agreement, Bombardier served all confidential documents

11   supporting its Motion, but only after being forced to re-note its Motion three separate times.

12   (Dkt. Nos. 25, 42, and 46.)

13           Against this backdrop, Bombardier respectfully presents its positions on each of the

14   topics identified in this Court’s Minute Order (Dkt. No. 45).

15          II.     BOMBARDIER’S POSITIONS

16          1. Scheduling of Multiple Motions for Preliminary Injunctions

17          As noted above, Bombardier does not seek injunctive relief against Defendants

18   MITAC Japan and Mr. Ayre at this time, and instead it has stated its intention to seek

19   injunctive relief “on the same substantive grounds” “[o]nce service is complete.” (Motion,

20   Dkt. No. 4, at 1, n.1.)       Additionally, Bombardier appreciates that the relief sought in its

21   Motion cannot extend to Mr. Delarche until he receives service and has a full and fair

22   opportunity to oppose the Motion on the merits. The Served Defendants have suggested that

23   Bombardier’s intention to pursue injunctive relief on the same bases against different parties

24   at different times is inefficient, and the better course is to postpone adjudication of

25   Bombardier’s Motion until after all Defendants have been served. Bombardier disagrees for

26   several reasons.

27

     BOMBARDIER'S BRIEF RE: POSITION IN
     STIPULATED MOTION FOR SCHEDULING
     CONFERENCE (2:18-cv-01543-RAJ) - 4
            Case 2:18-cv-01543-RAJ Document 47 Filed 12/07/18 Page 6 of 12




 1          As an initial matter, the Served Defendants’ suggested course necessarily ignores the

 2   on-going harm Bombardier continues to endure at the hands of the Served Defendants until a

 3   preliminary injunction is entered. The Served Defendants—and particularly MITAC America

 4   and its counsel—are well aware that service of a Japanese entity under the Hague Convention

 5   is a time-consuming process, requires full translation of all documents, and will span months

 6   from delivery to service. The Served Defendants’ proposal would have the Court postpone

 7   proceedings until service in Japan is complete, thereby allowing all Defendants to continue

 8   their misuse and misappropriation of Bombardier trade secret information in the interim.

 9   Under their proposal, particularly given MITAC Japan’s public statements that it expects to

10   obtain regulatory certification for its commercial aircraft “in mid-2019” (Verified Complaint,

11   Dkt. No. 1, at ¶ 47), Bombardier’s request for injunctive relief may well be moot before

12   briefing is complete.

13          Additionally, Defendants’ proposal ignores the fact that MITAC Japan and MITAC

14   America are singularly motivated to delay adjudication of Bombardier’s Motion for

15   Preliminary Injunction, and they have already employed tactics to that end. As noted above,

16   MITAC America delayed effective service of the Motion by refusing to accept service of

17   documents lodged under seal with the Court until 15, then eight, then six “in-house” counsel

18   serving both MITAC America and MITAC Japan were permitted to view the documents.

19   Further, MITAC Japan still refuses to waive service under the Hague Convention,

20   notwithstanding that its “in-house” counsel will now have access to Bombardier’s trade

21   secrets well before service is complete. Bombardier has already had to re-note its motion

22   three times as a result of these tactics. Defendants should not be rewarded by any further

23   delay of Bombardier’s motion.

24          Finally, while Bombardier would much prefer to pursue injunctive relief against all

25   parties at the same time, current exigencies do not permit that luxury. Bombardier needs

26   preliminary injunctive relief now, even if that means obtaining such relief against only the

27   Served Defendants. Bombardier will reserve its pursuit of injunctive relief against MITAC

     BOMBARDIER'S BRIEF RE: POSITION IN
     STIPULATED MOTION FOR SCHEDULING
     CONFERENCE (2:18-cv-01543-RAJ) - 5
            Case 2:18-cv-01543-RAJ Document 47 Filed 12/07/18 Page 7 of 12




 1   Japan, Mr. Ayre, and now Mr. Delarche following his sudden relocation and reassignment

 2   from AeroTEC in Seattle to MITAC Japan—assuming such relief does not become moot in

 3   the interim.

 4          2. Access to Unserved Documents and Interim Confidentiality Agreement

 5          This issue is now moot following the execution of the Interim Agreement and service

 6   of the remaining unserved documents on December 6, 2018.

 7          3. Briefing Schedule for the Motion for Preliminary Injunction

 8          This issue is now moot following a private agreement reached between Bombardier

 9   and the Served Defendants. In exchange for Bombardier re-noting the Motion for Preliminary

10   Injunction to January 4, 2019, the Served Defendants have agreed to file any oppositions by

11   no later than December 26, 2018 and to permit Bombardier’s reply to be filed by January 4,

12   2019. The parties agreed to a slight departure from the schedule of a traditionally noticed

13   four-Friday motion under local rule to accommodate for the intervening Federal holidays.

14          4. Trade Secret Identification

15          Bombardier believes that this issue is now moot for purposes of briefing the Motion

16   for Preliminary Injunction, as Bombardier has agreed to narrow the scope of relief it

17   originally sought. Initially, Bombardier sought to enjoin the Served Defendants (and Mr.

18   Delarche) from “Using, accessing, imitating, copying, disclosing, or making available to any

19   person or entity any additional documents, and any information or data contained therein,”

20   that were not expressly identified and submitted in support of Bombardier’s Motion for

21   Preliminary Injunction. ([Proposed] Order Granting Motion for Preliminary Injunction, Dkt.

22   No. 4-1, at 2.) To eliminate the need to identify all Bombardier trade secrets potentially

23   implicated by the breadth of this relief sought, Bombardier has agreed to limit the scope of

24   injunctive relief sought to extend only to the further “[u]sing, accessing, imitating, copying,

25   disclosing, or making available to any person or entity” of (a) the documents identified as

26   Exhibits A-J to the Declaration of Daniel Burns and Exhibit A to the Declaration of David

27   Tidd in Support of Its Motion for a Preliminary Injunction (Dkt. Nos. 6-1 through 6-10,

     BOMBARDIER'S BRIEF RE: POSITION IN
     STIPULATED MOTION FOR SCHEDULING
     CONFERENCE (2:18-cv-01543-RAJ) - 6
             Case 2:18-cv-01543-RAJ Document 47 Filed 12/07/18 Page 8 of 12




 1   inclusive, and Dkt No. 8); (b) any information or data contained therein; and/or (c) any

 2   information or data derived therefrom.

 3           With respect to identification of all trade secrets potentially at issue in this litigation in

 4   general, Bombardier has agreed to provide the Served Defendants with an identification of all

 5   such trade secrets before discovery formally commences.

 6           5. Preliminary Injunction Evidentiary Hearing

 7           As noted above, the Served Defendants believe that a two-day evidentiary hearing,

 8   during which the Served Defendants have committed to call only their own witnesses, is

 9   necessary before the Court can fairly adjudicate Bombardier’s Motion. Bombardier believes

10   not only that such a hearing is unwarranted, but also that any evidentiary hearing will unduly

11   prejudice Bombardier.

12           No evidentiary hearing is warranted because Bombardier is seeking very narrowly

13   tailored relief.   In essence, Bombardier seeks only to prevent the continued misuse and

14   misappropriation of the documents identified as Exhibits A-J to the Declaration of Daniel

15   Burns and Exhibit A to the Declaration of David Tidd in Support of Its Motion for a

16   Preliminary Injunction and the information contained therein. If the Corporate Defendants do

17   not have copies of those documents already in their possession, the injunction has no impact.

18   Similarly, if the Corporate Defendants have the documents but have not used them in any

19   way, the injunction has no impact other than to ensure that they do not use such information

20   for the duration of these proceedings. Under these circumstances, the Court does not need to

21   dedicate any scheduling to accommodate the presentment of live testimony. Such testimony

22   is more than adequately presented by way of declaration. (See, e.g., Declaration of Daniel

23   Burns in Support of Motion for Preliminary Injunction, Dkt. No. 5; Declaration of David Tidd

24   in Support of Motion for Preliminary Injunction, Dkt. No. 7; Declaration of Nicole L’Ecuyer

25   in Support of Motion for Preliminary Injunction, Dkt. No. 9; Declaration of Moshe Toledano

26   in Support of Motion for Preliminary Injunction, Dkt. No. 10.)

27

     BOMBARDIER'S BRIEF RE: POSITION IN
     STIPULATED MOTION FOR SCHEDULING
     CONFERENCE (2:18-cv-01543-RAJ) - 7
            Case 2:18-cv-01543-RAJ Document 47 Filed 12/07/18 Page 9 of 12




 1          Likewise, the Individual Defendants have no need to testify on the issues presented in

 2   Bombardier’s Motion.      Bombardier initially sought to preliminarily enjoin Defendants

 3   Dornéval and Basson from continuing their work on the MRJ project for AeroTEC, believing

 4   that AeroTEC had other projects that could keep Defendants Dornéval and Basson employed,

 5   and suspecting that discovery in this matter would reveal that they misappropriated

 6   Bombardier trade secret documents beyond those identified in support of its Motion. Counsel

 7   for the AeroTEC Defendants recently informed Bombardier’s counsel, however, that at least

 8   one Individual Defendant is concerned that this injunctive relief would threaten continued

 9   employment at AeroTEC. Bombardier appreciates that the continued employment of any

10   Individual Defendant should not hinge on a determination made in the preliminary stages of

11   this litigation, particularly where Bombardier’s burden of proof is far lower now than during

12   trial. Bombardier has therefore agreed to further narrow the scope of injunctive relief sought

13   by way of its Motion, to withdraw its request to enjoin Defendants Dornéval and Basson from

14   continuing their work on the MRJ project, and to reserve the right to seek additional

15   injunctive relief if discovery in this matter reveals that documents beyond those identified in

16   support of its Motion were misappropriated.

17          Under these circumstances, any testimony sought from Defendants Dornéval and

18   Basson may be proffered by way of declaration. Preliminary injunctive relief does not

19   threaten any continued employment, and the issue before the Court is now strictly whether

20   any Served Defendant should be able to continue using in any manner the documents and/or

21   information contained in or derived from Exhibits A-J to the Declaration of Daniel Burns and

22   Exhibit A to the Declaration of David Tidd. A determination of this kind does not need an

23   evidentiary hearing.

24          Further, permitting the Served Defendants two days to present testimony before

25   adjudication of Bombardier’s Motion is highly prejudicial to Bombardier. As a practical

26   matter, the issue before the Court necessarily involves discussion of highly sensitive

27   information that will require closed-door proceedings. Given the Court’s crowded docket,

     BOMBARDIER'S BRIEF RE: POSITION IN
     STIPULATED MOTION FOR SCHEDULING
     CONFERENCE (2:18-cv-01543-RAJ) - 8
           Case 2:18-cv-01543-RAJ Document 47 Filed 12/07/18 Page 10 of 12




 1   finding two days in the Court’s schedule to accommodate such a hearing may well require a

 2   hearing date several months from now. This may prove too late, as MITAC Japan expects

 3   certification of its aircraft by mid-2019. Additionally, until discovery commences in this

 4   matter, the Served Defendants are in exclusive possession of all relevant evidence (other than

 5   that presented in support of Bombardier’s motion) tending to refute or establish Bombardier’s

 6   allegations. An evidentiary hearing will provide the Served Defendants the opportunity to

 7   present its best, self-serving evidence to the exclusion of evidence tending to establish

 8   Bombardier’s positions.    Bombardier should not have to endure the distinct evidentiary

 9   disadvantage an evidentiary hearing would impose, particularly in the context of seeking

10   preliminary relief on extraordinarily narrow grounds.

11
12          Dated this 7th day of December, 2018.

13
                                                 CHRISTENSEN O'CONNOR
14                                               JOHNSON KINDNESSPLLC
15
16                                               s/ John D. Denkenberger
                                                 John D. Denkenberger, WSBA No.: 25,907
17                                               Brian F. McMahon, WSBA No.: 45,739
                                                 Christensen O’Connor Johnson KindnessPLLC
18
                                                 1201 Third Avenue, Suite 3600
19                                               Seattle, WA 98101-3029
                                                 Telephone: 206.682.8100
20                                               Fax: 206.224.0779
                                                 E-mail: john.denkenberger@cojk.com,
21                                               brian.mcmahon@cojk.com, litdoc@cojk.com
22
                                                 Attorneys for Plaintiff Bombardier Inc.
23
24
25
26
27

     BOMBARDIER'S BRIEF RE: POSITION IN
     STIPULATED MOTION FOR SCHEDULING
     CONFERENCE (2:18-cv-01543-RAJ) - 9
           Case 2:18-cv-01543-RAJ Document 47 Filed 12/07/18 Page 11 of 12




 1                                     CERTIFICATE OF SERVICE

 2          I hereby certify that on December 7, 2018, I electronically filed the foregoing with the

 3   Clerk of the Court using the CM/ECF system which will send notification of such filing to the

 4   following:

 5   Jerry A. Riedinger             Mack H. Shultz                    Mary Z. Gaston
 6   PERKINS COIE LLP               PERKINS COIE LLP                  PERKINS COIE LLP
     Email:                         Email:                            Email:
 7   JRiedinger@perkinscoie.com     MShultz@perkinscoie.com           MGaston@perkinscoie.com
     docketsea@perkinscoie.com      docketseapl@perkinscoie.com       docketsea@perkinscoie.com
 8   lshaw@perkinscoie.com          sbilger@perkinscoie.com           jstarr@perkinscoie.com
     sporter@perkinscoie.com
 9
10   James Sanders                  Shylah R. Alfonso
     PERKINS COIE LLP               PERKINS COIE LLP
11   Email:                         Email:
     JSanders@perkinscoie.com       SAlfonso@perkinscoie.com
12   RBecken@perkinscoie.com        docketsea@perkinscoie.com
13   docketsea@perkinscoie.com
     jdavenport@perkinscoie.com
14
     Attorneys for Mitsubishi Aircraft Corporation America Inc.
15
16
     Richard J. Omata                                Mark A. Bailey
17   KARR TUTTLE CAMPBELL                            KARR TUTTLE CAMPBELL
     Email: romata@karrtuttle.com                    Email: mbailey@karrtuttle.com
18   jnesbitt@karrtuttle.com                         jsmith@karrtuttle.com
     swatkins@karrtuttle.com                         mmunhall@karrtuttle.com
19
                                                     sanderson@karrtuttle.com
20
     Attorneys for Aerospace Testing Engineering & Certification Inc., Michel Korwin-
21   Szymanowski, Laurus Basson, and Cindy Dornéval
22

23                                               s/ John D. Denkenberger
                                                 John D. Denkenberger, WSBA No.: 25,907
24                                               Brian F. McMahon, WSBA No.: 45,739
                                                 Christensen O’Connor Johnson KindnessPLLC
25                                               1201 Third Avenue, Suite 3600
                                                 Seattle, WA 98101-3029
26
                                                 Telephone: 206.682.8100
27                                               Fax: 206.224.0779

     BOMBARDIER'S BRIEF RE: POSITION IN
     STIPULATED MOTION FOR SCHEDULING
     CONFERENCE (2:18-cv-01543-RAJ) - 10
           Case 2:18-cv-01543-RAJ Document 47 Filed 12/07/18 Page 12 of 12



                                           E-mail: john.denkenberger@cojk.com,
 1                                         brian.mcmahon@cojk.com, litdoc@cojk.com
 2
                                           Attorneys for Plaintiff Bombardier Inc.
 3
 4

 5
 6
 7
 8
 9
10

11
12
13
14
15
16

17
18
19
20
21
22

23
24
25
26
27

     BOMBARDIER'S BRIEF RE: POSITION IN
     STIPULATED MOTION FOR SCHEDULING
     CONFERENCE (2:18-cv-01543-RAJ) - 11
